Citation Nr: 0830088	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from January 
1967 to January 1971, including service in the Republic of 
Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May and November 2004-issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for major 
depressive disorder.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, 
anxiety disorder, NOS (not otherwise specified), had its 
onset in service.  


CONCLUSION OF LAW

Anxiety disorder, NOS, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The service personnel record show that the veteran was a 
combat-trained K-9 sentry stationed at Cam Ranh Bay Air Base, 
South Vietnam, from October 25, 1967, to October 21, 1968.  
His official personnel file (OPF) reflects award of a bronze 
service star device for his Vietnam Campaign Medal.  Bronze 
service stars are awarded to individuals for service while 
attached to a unit that engaged in a particular campaign.  
The campaign noted in the veteran's OPF is 
"Counterinsurgency Experience from Oct 67 to Oct 68 
Vietnam." 

The veteran has reported that as a sentry, he was exposed to 
and nearly hit by enemy sniper fire.  Research at the Board 
confirms a significant enemy attack at Cam Ranh Bay Air Base 
on March 4, 1968, as well as at other times while the veteran 
was assigned there.  

The April 2004 VA PTSD compensation examination report shows 
that the psychiatrist determined that the veteran had major 
depression that was caused by his health problems that were 
not related to active service in any way.  This opinion is 
persuasive and it precludes service connection for major 
depression.  The VA psychiatrist also explained why the 
veteran does not have PTSD (the full diagnostic criteria are 
not met).  Thus, service connection for PTSD is not 
warranted.  

Because the anxiety symptoms did not meet the full criteria 
for a diagnosis of PTSD, the psychiatrist explained that an 
Axis I diagnosis of anxiety disorder, (NOS) was indicated, in 
lieu of a diagnosis of PTSD.  Thus, the VA psychiatrist 
offered Axis I diagnoses of: (1) major depressive disorder, 
improving; and, (2) anxiety disorder, NOS.  Given the 
psychiatrist's explanation of the how this anxiety disorder 
developed and her citation to his in-service history on Axis 
III, the report reflects that the examiner provided a nexus 
between the veteran's psychiatric disability and his period 
of service in Vietnam.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Because the VA PTSD examination report 
appears to be based on a correct medical history, it is 
deemed persuasive.  After considering all the evidence of 
record, the Board finds that the evidence favors service 
connection for anxiety disorder, NOS.  


ORDER

Service connection for anxiety disorder, NOS, is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


